08/04/2020

                                                                                              FILED
 1 Casey Nixon                                                                              06/18/2020
                                                                                                 Case Number: PR 20-0265
   Attorney at Law                                                                        Commission on Practice
                                                                                           of the Supreme Court
 2 3914 Barry Drive                                                                          State of Montana
   Billings, MT 59105
 3 (406)548-7761
   caseycnixon@gmail.com
 4
     Respondent Pro Se
 5

 6

 7

 8                       BEFORE THE COMMISSION ON PRACTICE OF THE

 9                        SUPREME COURT OF THE STATE OF MONTANA

10                                        ***** * * * * * ***

11   IN THE MATTER OF CASEY NIXON,                             Supreme Court No. PR 20-0265

12   An Attorney at Law,                                       ODC File Nos. 19-077 and 19-133

13   Respondent.                                               CONDITIONAL ADMISSION AND
                                                               AFFIDAVIT OF CONSENT
14

15          STATE OF MONTANA
                                                                ss.
16          COUNTY OF YELLOWSTONE
17

18
            CASEY NIXON,being first duly sworn upon oath deposes and affirms as follows.

19          1.      I am the respondent. I tender my conditional admission and make this affidavit of

20   consent pursuant to Rule 26, Montana Rules for Lawyer Disciplinary Enforcement (2018), in

21   exchange for the stated forms of discipline.

22          2.      I am a lawyer against whom a formal complaint has been filed alleging ethical
23
     misconduct. I am informed and aware ofthe allegations against me and understand that, if those
24
     allegations are proved by clear and convincing evidence, there exist grounds for discipline
25
     against me.



                                                                                                   .08
     CONDITIONAL ADMISSION AND AFFIDAVIT OF CONSENT- Page 1
 1          3.      I present this affidavit of consent and my tendered admission to an Adjudicatory

 2   Panel of the Commission on Practice in exchange for the form of discipline described below. If
 3
     the Commission on Practice approves my tendered admission, I acknowledge my tendered
 4
     admission is subject to acceptance or rejection by the Montana Supreme Court.             If my
 5
     conditional admission is rejected by either the Commission on Practice or the Supreme Court,
 6
     then I understand my admission shall be deemed withdrawn and cannot be used against me in
 7
     this or any subsequent proceeding.
 8
            4.      My consent to discipline is freely and voluntarily tendered. I am not subject to
 9
     coercion or duress of any kind. I am fully aware of the implications of submitting my
10

11   conditional admission and affidavit of consent.

12          5.      Consistent with the foregoing, I admit the following facts are true.         The

13   allegations in Count 5 will be dismissed. Specifically, I admit:

14 A. I was admitted to the practice of law in the State of Montana in 2012, at which
15                  time I took the oath required for admission, wherein I agreed to abide by the
16
                    Rules of Professional Conduct, the Disciplinary Rules adopted by the Supreme
17
                    Court, and the highest standards of honesty, justice and morality, including, but
18
                    not limited to, those outlined in parts 3 and 4 of Chapter 61, Title 37, Montana
19
                    Code Annotated.
20
                                 (ODC File No. 19-077 — Rose Matter)
21
                 B. In relation to ODC File No. 19-077, I admit to the following facts as outlined in
22

23
                    Counts 1 through 4 of the Complaint ODC filed in Case No.PR 20-0265:

24               C. Dwight Rose ("Dwight") and Eugene Rose (`Gene") were in a motor vehicle

25                  accident in August 2013. After unsuccessfully settling their claims with the at-




     CONDITIONAL ADMISSION AND AFFIDAVIT OF CONSENT - Page 2
 1                 fault driver's insurance company, they hired me to represent them on a

 2                 contingency fee basis. Written contingency fee agreements were provided to both
 3
                   Gene and Dwight. However, the agreement with Dwight was never signed or
 4
                  otherwise executed. Dwight and I did not have a written contingency fee
 5
                   agreement outlining the rate or basis of the fee or the scope of the representation;
 6
                   however, an agreement was provided to Dwight. The rate of the contingency fee
 7
                   was not made clear.
 8
               D. In July 2015, I filed a lawsuit against the at-fault driver in Yellowstone County
 9
                  District Court on Dwight and Gene's behalf. I collected $55 from Gene to cover
10

11                the service fee, but the complaint unable to be served on the defendant.

12             E. In November 2017, I settled Gene's claim with the insurance company for $3,425

13                new money.

14             F. In March 2019, I received a letter and check in the amount of $124.95 from the
15                insurance company on behalf of Dwight. I did not timely disburse these funds to
16
                  Dwight.
17
               G. In April 2019, I settled Dwight's case for $5,000 new money.
18
               H. I failed to obtain either Dwight's or Gene's signatures on a settlement distribution
19
                  sheet, communicating the way in which funds would be disbursed, and there
20
                  consent thereof.
21
               I. Dwight received a total of $2,765 of his $5,000 settlement. When calculating my
22

23
                  fee, I erroneously calculated a 33% fee, rather than the agreed 30%. In doing so, I

24                overpaid myself by a total of $79.16.

25




     CONDITIONAL ADMISSION AND AFFIDA VIT OF CONSENT- Page 3
 1             J. By my failure to explain and/or disclose the way in which the settlement funds
 2                were disbursed, I violated Rule 1.4, MRPC.
 3
               K. By my failure to have a written, signed contingency fee agreement with Dwight, I
 4
                  violated Rule 1.5(b), MRPC.
 5
               L. Upon receipt of the $124.95 check from the insurance company in March 2019, I
 6
                  immediately deposited the check into my IOLTA trust account. Within days, I
 7
                  transferred the money from my IOLTA trust account to my RMB personal
 8
                  checking account then immediately withdrew those funds.
 9

               M. Upon receipt of Gene's settlement funds, I deposited the $3,425 settlement check
10

11                from the insurance company into my IOLTA trust account on November 20,

12                2017, wrote myself a check for $1,425, and withdrew the remaining $2,000,

13                which I subsequently paid to Gene.

14             N. Upon receipt of Dwight's new money settlement funds, 1 deposited the $5,000
15                check into my IOLTA trust account on April 18, 2019, immediately transferred it
16
                  to my RMB personal checking account, then withdrew it — all on the same day.
17
Or. I wrote a check dated 5/16/19 payable to Dwight in the amount of $2,765 from
18
                  my AFCU personal checking account. Although there were insufficient funds in
19
                  my AFCU account to pay that amount, I had sufficient cash on hand to deposit,
20
                  which is what I did. The check was negotiated on June 10, 2019.
21
              P. In violation of Rules 1.15 and 1.18, MRPC,I failed to keep and maintain a record
22

23
                  of the settlement distribution or a client ledger for Gene's settlement funds.

24            Q. In violation of Rules 1.15 and 1.18, MRPC,I failed to keep and maintain a record

25                of the settlement distribution or a client ledger for Dwight's settlement funds.




     CONDITIONAL ADMISSION AND AFFIDAVIT OF CONSENT- Page 4
 1 Rawle I mishandled and misappropriated funds belonging to clients or others in violation
 2                of Rules 1.15 and 1.18, MRPC.
 3
               S. Beginning in April 2019, I experienced significant trauma and personal turmoil
 4
                   which distracted me from my work obligations. By letters and/or emails dated
 5
                  August 16, 2019, October 4, 2019, December 4, 2019, January 21, 2020, and
 6
                  several subsequent communications, ODC requested I respond to the allegations
 7
                  in Dwight's grievance and provide certain additional information and documents.
 8
                  Despite my promises to provide the requested information, I failed to do so in
 9

                  violation of Rule 8.1(b), MRPC. I acknowledge that my trauma and turmoil are
10

11                not excuses for failure my to respond or produce the documentation.

12                             (ODC File No. 19-133 — Carey Matter)

13             T. In relation to ODC File No. 19-133, I admit to the following facts as outlined in

14                Counts 5 through 10 of the Complaint ODC filed in Case No. PR 20-0265:
15
               U. On December 17, 2018, Nicholas Carey (`Carey") retained me and paid me
16
                  $2,000 to assist him in a civil rights matter.
17
               V. Throughout the following year, I failed to complete any legal services on Carey's
18
                  behalf in violation of Rule 1.3, MRPC, and failed to reasonably communicate
19
                  with Carey without initiation by Carey regarding his legal matter in violation of
20
                  Rule 1.4, MRPC.
21
               W. In Carey's grievance, he requested a refund of his retainer. I communicated to
22

23
                  ODC that I intended to refund $1,500 to Carey, but I failed to do so.

24

25




     CONDITIONAL ADMISSION AND AFFIDAVIT OF CONSENT- Page 5
 1              X. By collecting a flat fee and failing to perform the services to the satisfaction and
 2                 understanding of Carey, I charged an unreasonable fee in violation of Rule 1.5(a),
 3
                   MRPC.
 4
                Y. By failing to return property belonging to Carey, namely, his refund of his fee, I
 5
                     violated Rule 1.16(d), MRPC.
 6
                Z. Beginning in April 2019, I experienced significant trauma and personal turmoil
 7
                     which distracted me from my work obligations. Despite failing to complete the
 8
                     understood legal work for Carey, I did not safekeep and maintain Carey's
 9
                     retainer in my IOLTA trust account, failed to keep it separate from my own
10

11                   funds, and used his funds for my own purposes before they were earned in

12                   violation of Rules 1.15 and 1.18, MRPC.

13              AA.By letters dated December 6, 2019, and Februaiy 3, 2020, ODC requested I

14                  respond to the allegations against me in Carey's grievance. Despite multiple
15
                    direct and attempted communications with me prior to February 4, 2020 and over
16
                    the next two and one-half months, and despite my promises to provide my
17
                    response and the requested information, I failed to do so in violation of Rule
18
                    8.1(b), MRPC. I acknowledge that my trauma and tunnoil are not excuses for
19
                    failure my to respond or produce the documentation.
20
           6.      I tender my admissions in exchange for the following:
21
                       A. Indefinite Suspension, for a minimum ofone(1) year;
22

23
                       B. Payment ofrestitution to Dwight in the amount of$79.16;

24                     C. Payment ofrestitution to Carey in the amount of $1,500;

25                     D. Prior to reinstatement, I shall comply with the following conditions:




     CONDITIONAL ADMISSION AND AFFIDAVIT OF CONSENT - Page 6
 1                           1) Meet all Continuing Legal Education requirements and pay any

 2                              and all attorney license dues owing required to maintain an active
 3
                                license to practice law;
 4
                            2) Undergo a chemical dependency evaluation by a licensed clinical
 5
                                addiction counselor and undergo a mental health evaluation by a
 6
                                licensed clinical psychiatrist or psychologist at my own expense
 7
                                and submit the evaluation reports to ODC;
 8
                            3) Provide releases to allow ODC and my providers to discuss the
 9
                                reports and findings and my continued treatment progress; and,
10

11                          4) Comply with Rules 30 and 32, MRLDE.

12                   E. Upon reinstatement, I shall comply with the following conditions for a

13                       period ofthree(3)years:

14                          1) Comply with all recommended treatment plans of my addiction
15                              counselor and my mental health care providers and continue
16
                                treatment for mental health and/or chemical dependency issues
17
                                pursuant to the recommended treatment plans;
18
                            2) Consult with Mike Larson, Lawyers' Assistance Program (LAP)
19
                                Coordinator, and file with the ODC Mr. Larson's written
20
                               recommendations for the means by which I can best address the
21
                                emotional, mental health and chemical dependency issues I had
22

23
                                been facing in order to allow me to effectively and ethically return

24                             to the practice oflaw;

25




     CONDITIONAL ADMISSION AND AFFIDAVIT OF CONSENT - Page 7
 1                                          3) Meet with Mr. Larson monthly by phone or in person and/or attend

 2                                                 a LAP meeting held in the nearest city to me weekly or as often as
 3
                                                  the meetings take place;
 4
                                            4) Participate in ODC's Mentorship Program and complete the
 5
                                                  supervised task checklist;
 6
                                            5) Not engage in the solo practice of law without written approval of
 7
                                                  my mentor, my health care providers and ODC, and upon
 8
                                                  submitting               written, adequate   procedures   relative to case
 9
                                                  management and adhering to those procedures; and
10

11                                          6) Obey all laws and Montana Rules of Professional Procedure; any

12                                                violation of the MRPC or any federal or state law will constitute

13                                                violation of a Court Order and will result in further discipline.

14                           F. Payment of costs incurred by the Office of Disciplinary Counsel and the
15                                 Commission on Practice in connection with this matter.
16
           RESPECTFULLY SUBMITTED this                                             day of J le, 2020.
17

18

19                                                                                Caseyl,x6n, Respotnt Pro Se

20                                                i 6a
           SUBSCRIBED AND SWORN TO before me this 10 day of                                                     ,2020.
21

22                                  SHELBY LYNETTE STREIB
                                              NOTARY PUBLIC for the
                                                 State of Montana
23                                          Residing al Boulder, Montana
                         mot."                My Commission bcpires
24                                                 Mav 18,2024
             fWICFWEINNINIIIIMMIMMIXOLVa-                   s.,rs•a•



25




     CONDITIONAL ADMISSION AND AFFIDAVIT OF CONSENT - Page 8